DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to Amendment
The amendment filed on 02/08/2021 has been entered.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending.

Response to Arguments

Applicant argues that Ghosh does not teach, “inferring, by a processor of a computing system, a context of a user based on data received from a plurality of data sources, the context including a company of the user.” (page 9). However, Examiner relies on Trajkovic to teach the amended limitation, “…the context including a company of the user”, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.
Applicant further argues that Ghosh focuses on the privacy or security of personal infom1ation entered by a user to a service, such as a website or kiosk.  The selection of a user profile when logging into a kiosk, as taught by Ghosh, would not be affected by the company of the user. …In other words, there is not perceived benefit to the company by the changing of the user profile, nor is there any benefit to the user. (page 10).
Examiner respectfully disagrees. Ghosh not only teaches selection of profile when logging into a kiosk, but also a desktop computer 104A or a notebook computer 104C or any type of electronic device (Fig. 1, ⁋ 0019). Ghosh teaches select user profile based on the context, for example different user profile personae can be selected based on locations of the user. Moreover, different profile personae 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2010/0281427, hereinafter “Ghosh”) in view of Trajkovic et al. (US 2003/0147624, hereinafter “Trajkovic”).

Regarding Claim 1, Ghosh teaches a method comprising: inferring, by a processor (e.g., CPU 130 in Fig. 1) of a computing system, a context of a user based on data received from a plurality of data sources ([⁋ 0023], …context information provided by one or more context information sources. The context information sources can include one or more sensors (e.g., sensors to detect a location of a user), a time clock, a calendar that lists the appointments associated with user, a task application that identifies tasks being performed by the user, a mechanism to detect a social network of the user, a mechanism to detect whether a service accessed is associated with an existing or new service provider, and so forth. [⁋ 0025] A sensor for determining a location of a user can be a GPS (global positioning system)-based sensor that uses GPS information to determine the location of a user. …the sensor for indicating the location of the user can be a built-in camera of the device, where the built-in camera can acquire images or video of the environment in which the user is located, and based on such acquired images or video, determine a location or environment of the user. [⁋ 0032], …determines a context related to a service access by the user. This context is ; 
determining, by the processor, a persona of the user (e.g., one of the plural user profile personae) according to the context of the user from a plurality of user personas (([⁋ 0033], …selects one of the plural user profile personae to use for the service, based on the context. The selection of the plural user profile personae can be performed by the rule engine 118 of FIG. 1 based on the rules 114 and the context information from the context information sources. [Fig. 1, ⁋ 0023], The device 100 further includes a profile persona manager 116 that interacts with a rule engine 118 for selecting one of the user profile personae 112 when the user accesses a service, based on context information provided by one or more context information sources 120. [⁋ 0028], ..rules 114 that are used by the rule engine to select a user profile persona include contextual rules that select a contextually relevant user profile persona based on context information provided by the context information sources. The rules 114 can further include one or more of the following: simple IF-THEN conditional rules in which for a particular service a predetermined corresponding user profile persona is automatically selected; rules specifying that at least a subset of the user profile personae are to be presented to the user to allow the user to select a suitable user profile persona for accessing a ; and 
selecting, by the processor, a user profile based on the persona and a platform1 (e.g., service) being accessed ([⁋ 0033], selects one of the plural user profile personae to use for the service, based on the context. [⁋ 0034], the selected user profile persona is provided by the device 100 to the touchpoint 104 to enable customization of a service being accessed by the user. [⁋ 0038], For the service that is being accessed, the device 100 identifies relevant user profile persona(e). [⁋⁋ 0008-0009], when accessing a particular service [i.e. platform], the user's preferences, interests, or other information may change based on the context of accessing the particular service. …when accessing a service, depending on the context associated with access of the service, the user may wish to provide different user profile personae, which are different user profiles suited to represent the different personae of a user.).
the context including a company of the user.
Trajkovic teaches context including a company (e.g., another person) of the user ([⁋ 0003], Trajkovic teaches a situation [e.g., context] that changes the currently active window displayed on their computer monitor when another person enters the office. [⁋ 0025] when detection presence of an individual or recognizing a particular individual… the input information can be compared to the stored profile information as part of the non-user event monitoring process … take action or not take action in accordance with the event rules database. [⁋ 0031], for example, the input information may be an input image from a visual capture device. ..compare the input visual image with a stored profile visual image of the user. If the visual image does not match any of the stored profile visual images, …change the display on the computer screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Trajkovic with Ghosh in order to select or change display of the computer screen in a situation, when detect a non-user [e.g., company]  in the vicinity as taught by Trajkovic, because it 

Regarding Claim 8, Ghosh teaches a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method (Fig. 1, ⁋ 0041-0042).
The rest of the limitation of claim 8 are rejected under the same rationale as claim 1.

Claim 15 is rejected under the same rationale as claim 8.

Claims 2-6, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Trajkovic further in view of Zheng (US 2012/0115453, hereafter “Zheng”).

Regarding Claim 2, Ghosh teaches the method of claim 1, wherein the determining the persona includes: applying a set of rules that govern a selection of the persona to the context of the user ([Fig. 1, ⁋⁋ 0022-0023], rules 114 for selecting which of the user profile personae 112 to use based on a determined context when accessing a service. …profile persona manager 116 that interacts with a rule engine 118 for selecting one of the user profile personae 112 when the user accesses a service, based on context information provided by one or more context information sources 120. …The context obtained from the context information sources 120 is used by the rule engine 118 to select one of the user profile personae 112 when the user 102 is accessing a service. [⁋⁋ 0028-0029], The rules 114 that are used by the rule engine 118 to select a user profile persona include contextual rules that select a contextually relevant user profile persona based on context information provided by the context information sources 120. [⁋ 0033],  The selection of the plural user profile personae can be performed by the rule engine 118 of FIG. 1 based on the rules 114 and the context information from the context information sources 120).
However, Ghosh in view of Trajkovic do not explicitly teach, but Zheng teaches the set of rules being updated over time using a cognitive learning model2 ([⁋ 0009] …learned user adjustment of settings on the mobile computing device in light of changing contexts associated with the mobile computing device. [⁋ 0029] 


Regarding Claim 3, although, Ghosh teaches when accessing a particular service, the user's preferences, interests, or other information may change based on the context of accessing the particular service. For example, the user may have different preferences depending upon whether the user is accessing the service at home or at work, or during the weekend or on a weekday [⁋ 0008]. if the user is accessing the service during the weekend, a first of the user profile personae may be selected for accessing the service. Alternatively, when the user is accessing the service during a week day, another one of the user profile personae can be selected for accessing the service [⁋ 0011].  
However, Ghosh in view of Trajkovic do not explicitly teach, but Zheng teaches the method of claim 1, further comprising: switching, by the processor, from a current user profile to the user profile selected based on the persona of the user, as a function of the selecting the user profile (⁋ 0023 teaches switching from a first profile to a second profile based on the context associated with the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghosh and Trajkovic with Zheng in order to switch current user profile persona to another user  profile persona based on the change of context as taught by Zheng, because it would ensure providing appropriate and effective profile settings based on the current context.

Regarding Claim 4, Ghosh in view of Trajkovic do not explicitly teach, but Zheng teaches the method of claim 3, wherein the switching is performed automatically or in response to a user input based on a notification sent to the user via the platform ([⁋ 0023] teaches automatically switch from a first profile to a second profile based on the context associated with the user or the mobile device. [⁋ 0061] teaches automatically switch between the profiles based on changes to a current context for the mobile device as the user bring the device from one location to another. Also see, ⁋⁋ 0057-0060, disclose different examples of automatically switching profile).


Regarding Claim 5, Ghosh in view of Trajkovic do not explicitly teach, but Zheng teaches the method of claim 1, further comprising: disabling, by the processor, one or more features of the platform based on the user profile selected based on the persona; and enabling, by the processor, one or more features of the platform based on the user profile selected based on the persona ([Fig. 1C, ⁋ 0057], “based on the context A 174, the mobile computing device 172a can automatically switch to the profile 170a, which includes settings for the ringer to be turned off, the vibrate feature to be turned on, and for a call filter to be turned on”. [⁋ 0058] “based on the context B 176, the mobile computing device 172b can automatically switch to the profile 170b, which includes settings for the speaker and the microphone for the device 172a to be turned on”. Similarly, [⁋⁋ 0059-0060], disclose other examples of enabling and disabling one or more features based on selected profile).


Regarding Claim 6, Ghosh in view of Trajkovic do not explicitly teach, but Zheng teaches the method of claim 1, further comprising: detecting, by the processor, a change in the context of the user, and in response to the detecting, determining an updated persona according to the change in the context of the user; selecting, by the processor, a new user profile based on the updated persona ([⁋ 0061], the mobile computing device automatically switch between the profiles based on changes to a current context for the mobile device as the user bring the device from one location to another. [⁋ 0062] teaches profiles used by the mobile computing device in the different contexts can change [e.g., updated] over time. A feedback loop can be used to continually refine rules for profile switching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghosh and Trajkovic with Zheng in order to switch current user profile persona to another user profile persona based on the change of context as taught by Zheng, because it would 

Claims 9-13 are rejected under the same rationale as claims 2-6.
Claims 16-19 are rejected under the same rationale as claims 2-3 and 5-6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Trajkovic further in view of Livshits et al. (US 2014/0157422, hereafter “Livshits”).

Regarding Claim 7, Ghosh in view of Trajkovic do not explicitly teach, however, Livshits teaches the method of claim 1, farther comprising: augmenting, by the processor, a graphical user interface of the platform based on the user profile selected based on the persona (⁋ 0057 teaches" skinning" refers to techniques for changing the look and feel of an application dynamically at runtime. A "skin" may include a custom graphical appearance achieved by the use of a graphical user interface (GUI) that can be applied to suit the purpose, topic, or tastes of different users. For example, a skin may be associated with themes. ⁋⁋ 0064-0065 teach an algorithm to set "bitmap" to a corresponding persona image, which may be displayed for the user, if the top profile matches one of the defined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Livshits’s method of personalize graphical user interface based on the profile of the persona to Ghosh's method of selecting user profile persona, because this provides useful settings of the GUI of the device based on user’s persona so that the user can see content as he/she like or want to see.

Claims 14 and 20 are rejected under the same rationale as claim 7. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification of present application, para 0026, The platform 116 can be any platform, application, service, tool, website, etc. Therefore, examiner interprets service as a platform being accessed by the user.
        2 Applicant’s specification discloses “The set of rules are updated over time using a cognitive learning model that learns the user's preferences over time in various contexts.” [⁋ 0035]